EXHIBIT 10.3

 
 
RESTRICTED STOCK AWARD AND NON-COMPETITION AGREEMENT
(EMPLOYEE GRANT)
To:
Date of Grant:
Number of Restricted Shares:


 
 
 

THIS RESTRICTED STOCK AWARD AND NON-COMPETITION AGREEMENT (this "Agreement") is
entered into between Perficient, Inc., a Delaware corporation (the
"Corporation"), and _______________ ("Employee") effective the later of the date
this Agreement is signed by the Corporation, and the date it is signed by
Employee, as indicated below.
WITNESSETH:
WHEREAS, Employee is employed by the Corporation or desires to be employed by
the Corporation and desires to have access to Confidential Information (defined
below) of the Corporation;
WHEREAS, pursuant to the Amended and Restated Perficient, Inc. 2012 Long Term
Incentive Plan (the "Plan"), the Corporation has elected to grant Employee an
opportunity to receive the aggregate number of Restricted Shares of the
Corporation's authorized Common Stock, par value $0.001 per share, listed above
(the "Award"), subject to the terms and conditions set forth in this Agreement
and the Plan;
WHEREAS, Employee is willing and desires to receive the Award pursuant to and
upon the terms and conditions set out in this Agreement and the Plan and
acknowledges receipt of Confidential Information in consideration and exchange
for Employee's agreement to maintain confidentiality and not compete with the
Corporation as set out in this Agreement;
WHEREAS, a condition to Employee's receipt of the Award, and Employee's receipt
of Confidential Information (which Employee acknowledges receiving), is
Employee's execution and delivery of this Agreement to the Corporation and in
particular Employee's agreement to comply with and abide by the restrictions on
competition and solicitation of employees and customers set out in this
Agreement;
NOW, THEREFORE, in consideration of the matters referenced above, and in order
for Employee to receive the Award (and to induce the Corporation to grant the
Award), and to receive access to Confidential Information, the parties agree as
follows:


1.            Applicability of the Plan; Other Agreements.
 
(a)            This Award is granted pursuant to the Plan, a copy of which has
been made available to Employee and shall be deemed a part of this Agreement as
if fully set forth herein.  If any provision of this Agreement (other than the
provisions of Paragraphs 15-17 conflicts with the expressly applicable terms of
the Plan, the provisions of the Plan shall control and, if necessary, the
applicable provisions of the Agreement shall be deemed to be amended to comply
with the terms of the Plan.

--------------------------------------------------------------------------------

(b)            This Agreement sets forth the terms of the agreement between
Employee and the Corporation with respect to the Restricted Shares.  By
accepting this Agreement, Employee agrees to be bound by all of the terms
hereof.  "Terms" capitalized but not defined herein shall have the meaning set
forth in the Plan.
 
(c)            This Agreement is in addition to and not in lieu of, and does not
supersede, cancel or replace, any agreement regarding confidentiality,
intellectual property, non-competition, or non-solicitation or non-recruitment
of customers, consultants or employees previously or subsequently signed by
Employee.  Likewise, this Agreement does not alter or amend the terms of any
existing agreement between the Corporation and Employee concerning employment,
except that such agreement shall not operate to preclude the enforcement, or
cancel, the terms of this Agreement, and this Agreement shall be enforceable
independent of any such agreement.  In case of any conflict between the terms of
this Agreement, and the terms of any such agreement concerning employment, the
terms of agreement concerning employment shall not operate to cancel, supersede
or preclude the enforcement of the terms of this Agreement. The terms of any
other such agreement shall be construed and enforced without reference to this
Agreement unless such other agreement references this Agreement specifically or
generally.
 
2.            Definitions.  As used in this Agreement, the following terms have
the meanings set forth below:
 
(a)            "Agreement" means this Restricted Stock Award and Non-Competition
Agreement.
 
(b)            "Award" has the meaning set forth above in the recitals of this
Agreement.
 
(c)            "Board of Directors" means the board of directors of the
Corporation.
 
(d)            "Business Day" means any day other than a Saturday, a Sunday or a
day on which banking institutions in the State of Missouri are authorized or
obligated by law or executive order to close.
 
(e)             "Committee" means the Compensation Committee of the Board of
Directors.
 
(f)            "Common Stock" means the authorized common stock of the
Corporation, par value $0.001 per share, as described in the Corporation's
Certificate of Incorporation, as amended from time to time.
 
(g)            "Competing Business" means any person or entity that offers,
markets, provides or is demonstrably planning to offer, market or provide any
Competitive Products or Services.
2

--------------------------------------------------------------------------------

(h)            "Competitive Duties" means duties on behalf of a Competing
Business that relate to Competitive Products or Services in any way and:  (i)
are substantially similar to the duties the Employee performed or hereafter
performed for the Corporation or its Subsidiaries; (ii) involve management (in
any capacity), operation, advice or control of a Competing Business; (iii) are
performed in the capacity of a director, officer, general partner, manager or
executive of a Competing Business and relate to Competitive Products or
Services; or (iv) involve the sale or marketing of any Competitive Products or
Services.
 
(i)            "Competitive Products or Services" means any products or services
that are competitive with or an alternative to any of the products or services
being offered, marketed, or actively developed by the Corporation or any of its
Subsidiaries as of the date hereof or as of the date of the termination of
Employee's employment with the Corporation or one of its Subsidiaries for any or
no reason (or, if applicable, as of the time prior thereto when Employee seeks
to engage in any activity prohibited by this Agreement).
 
(j)            "Confidentiality Agreement" means the Corporation's
Confidentiality and Intellectual Property Assignment Agreement or any successor
agreement therefor.
 
(k)            "Corporation" means Perficient, Inc., a Delaware corporation.
 
(l)            "Covered Client or Prospective Client" means (i) any of the
Corporation's clients or Prospective Clients with whom Employee (or someone
under Employee's management) had contact (whether in person, by phone, by
e-mail, or otherwise) as an employee of the Corporation during the last twelve
(12) months of Employee's employment (or, if applicable, as of the time prior
thereto when Employee seeks to engage in any activity prohibited by this
Agreement); and (ii) any of the Corporation's clients or Prospective Clients
about whom Employee had any Confidential Information during the last twelve (12)
months of Employee's employment (or, if applicable, as of the time prior thereto
when Employee seeks to engage in any activity prohibited by this Agreement).
"Prospective Client" means any identified person, entity, or business concern
that, as of the date hereof or as of the date of the termination of Employee's
employment for any or no reason (or, if applicable, as of the time prior thereto
when Employee seeks to engage in any activity prohibited by this Agreement): 
(i) the Corporation has spent significant time and resources courting or
developing as a potential user of the Corporation's services or products as
evidenced by internal company documents and records (including e-mail); or
(ii) has entered into specific discussions with the Corporation regarding the
Corporation potentially providing its services or products to the person,
entity, or business concern.
 
(m)            "Date of Grant" means the date designated as such at the
beginning of this Agreement.
 
(n)            "Employee" means an individual who is in the employ of the
Corporation or any Subsidiary, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
 
(o)            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
3

--------------------------------------------------------------------------------

(p)            "Fair Market Value" means with respect to a share of Common
Stock, the last reported sale price of such share on the date of determination,
or on the most recent date on which such share is traded prior to that date, as
reported on the NASDAQ Global Select Market.
 
(q)             "NASDAQ" means the National Association of Securities Dealers
Automated Quotations.
 
(r)             "Plan" has the meaning set forth in the first paragraph of this
Agreement.
 
(s)            "Restricted Area" means any metropolitan area or geographic
market: (i) in which the Corporation or its Subsidiaries provided, offered to
provide or marketed any products or services or conducted any portion of its
business at any time during the later of the last two years or during the
Employee's employment with the Corporation or its Subsidiaries; and/or (ii) in
which the Corporation and/or its Subsidiaries are conducting business, or
providing or marketing any product or service or actively pursuing a material
amount of business at any time during the later of the last two years or during
the Employee's employment with the Corporation and/or its Subsidiaries as
evidenced by definite and demonstrable actions by the Corporation or any such
Subsidiary with respect to the area (e.g., contacting Covered Clients or
Prospective Clients to solicit material business opportunities, contacting
suppliers or vendors regarding material business opportunities, actively
conducting feasibility research of the area, etc.).
 
(t)            "Restricted Shares" means the shares of Stock subject to the
restrictions specified in Paragraph 5 of this Agreement.
 
(u)            "Securities Act" means the Securities Act of 1933, as amended.
 
(v)            "Service" means Employee's performance of services for the
Corporation (or any Subsidiary) in the capacity of an Employee, a non-employee
member of the Board of Directors or a consultant or independent advisor.  If
Employee is on bona-fide leave of absence under the Family and Medical Leave Act
of 1993, as amended, Employee will still be considered to be in Service to the
Corporation (or any Subsidiary).
 
(w)             "Stock" means Common Stock, or any other securities that are
substituted for Common Stock as provided in this Agreement.
 
(x)            "Subsidiary" means any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
3.            Issuance of Restricted Shares.  Evidence of the issuance of the
Restricted Shares pursuant to this Agreement may be accomplished in such manner
as the Corporation or its authorized representatives shall deem appropriate,
including, without limitation, electronic registration, book entry registration
or issuance of a stock certificate or stock certificates in the name of the
Employee.  In the event the Restricted Shares are issued in book-entry form, the
depository and the Corporation's transfer agent shall be provided with
appropriate notice referring to the terms, conditions and restrictions
applicable to the Restricted Shares, together with such stop-transfer
instructions as the Corporation deems appropriate.  The Corporation may retain,
at its option, the physical custody of any stock certificate representing any
Restricted Shares, or require that such certificates be placed in escrow or
trust, until all restrictions applicable thereto are removed or lapse.  The
Employee shall promptly surrender to the Corporation for cancellation any stock
certificate representing Restricted Shares that have become forfeited.
4

--------------------------------------------------------------------------------

4.            Ownership of Restricted Shares.  Employee will be entitled to all
the rights of absolute ownership of the Restricted Shares upon issuance thereof,
including the right to vote except that the Employee will not be entitled to
receive dividends with respect to any Restricted Shares.
 
5.            Restrictions; Forfeiture.  The Restricted Shares are restricted in
that they may not be sold, transferred or otherwise alienated or hypothecated
until such restrictions are removed or expire as described in Paragraph 6 of
this Agreement.  The Restricted Shares are also restricted in the sense that
they may be forfeited to the Corporation.  If the Restricted Shares are
forfeited as provided in this Agreement, the Restricted Shares shall revert to
the Corporation for cancellation.
 
6.            Expiration of Restrictions and Risk of Forfeiture.  Except as
otherwise provided in any employment agreement in effect between Employee and
the Corporation, the restrictions on all of the Restricted Shares granted
pursuant to this Agreement will expire and become transferable and
non-forfeitable according to the schedule set forth in this Paragraph 6;
provided, however, that such restrictions will expire on such dates only if
Employee has been performing Service continuously since the Date of Grant
through the applicable vesting date.
 
On or After Each of the Following Vesting Dates
Cumulative Percentage of Shares as to Which the Restricted Shares are
Transferable and Non forfeitable
 
33.33%
 
66.66%
 
100%



7.            Conditions, Termination of Employment and Forfeiture.
 
(a)            Except as otherwise provided in any employment agreement in
effect between Employee and the Corporation, if Employee's Service as an
employee is terminated for any reason, including Employee's death or disability,
then that portion, if any, of this Award for which restrictions have not lapsed
as of the date of termination shall become null and void;  provided, however,
that the portion, if any, of this Award for which restrictions have lapsed as of
the date of such termination shall survive such termination.
 
(b)            If at any time prior to the date on which the restrictions and
risk of forfeiture on 100% of the Restricted Shares have lapsed, Employee does
not have a current and properly executed Confidentiality Agreement on file with
the Corporation, and Employee does not properly execute a Confidentiality
Agreement and return the same to the Corporation within 30 days after being
notified by the Corporation of such failure, then the Corporation may, in its
discretion and upon action of its President and Chief Executive Officer, Chief
Operating Officer or Chief Financial Officer, cause the portion of the Award for
which restrictions have not lapsed to become null and void and such Restricted
Shares shall be forfeited to the Corporation.
5

--------------------------------------------------------------------------------

8.            Adjustment Provisions.  The terms of the Award and the number of
Restricted Shares granted hereunder shall be subject to adjustment, from time to
time, in accordance with the following provisions:
 
(a)            If at any time or from time to time the Corporation shall
subdivide as a whole (by reclassification, by a Stock split, by the issuance of
a distribution on Stock payable in Stock or otherwise), the number of shares of
Stock then outstanding become a greater number of shares of Stock, then the
number of Restricted Shares granted under the Award shall be increased
proportionately.
 
(b)            If at any time or from time to time the Corporation shall
consolidate as a whole (by reclassification, reverse Stock split, or otherwise)
the number of shares of Stock then outstanding into a lesser number of shares of
Stock, the number of Restricted Shares granted under the Award shall be
decreased proportionately.
 
(c)            Whenever the number of Restricted Shares subject to the Award is
required to be adjusted as provided in this Paragraph 8 the Corporation shall,
within thirty (30) days following such adjustment, prepare and give to Employee
a notice setting forth, in reasonable detail, the event requiring adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the change in the number of Restricted Shares subject to the
Award after giving effect to the adjustment.
 
(d)            Adjustments under Paragraphs 8(a) and 8(b) shall be made by the
Committee, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding and conclusive.  No fractional interest
shall be issued on account of any such adjustments.
 
9.            Delivery of Certificates of Stock.  Promptly following the
expiration of the restrictions on the Restricted Shares as contemplated in
Paragraph 6, and subject to the requirements of Paragraphs 7(b) and 10, the
Corporation shall cause to be issued and delivered to Employee or Employee's
designee a certificate representing the number of Restricted Shares as to which
restrictions have lapsed, free of any restrictive legend relating to the lapsed
restrictions, upon receipt by the Corporation of any required tax withholding. 
The value of such Restricted Shares shall not bear any interest owing as a
result of the passage of time.
 
10.            Conditions to Delivery of Stock.  Nothing herein shall require
the Corporation to issue any Stock with respect to the Award if that issuance
would, in the reasonable determination of  the Corporation, constitute a
violation of applicable law, including the Securities Act, or the rules of any
applicable securities exchange or securities association, as then in effect.
6

--------------------------------------------------------------------------------

11.            Legends.  Any stock certificates representing Restricted Shares,
when issued, shall bear appropriate legends with respect to the restrictions on
transferability contained in this Agreement until the restrictions have expired
as contemplated by Paragraph 6, and subject to the requirements of Paragraphs
7(b) and (10).  Additionally, such stock certificates shall also bear
appropriate legends required under the Securities Act.
 
12.            Furnish Information.  Employee agrees to furnish to the
Corporation all information requested by the Corporation to enable the
Corporation to comply with any reporting or other requirement imposed upon the
Corporation by or under any applicable law.
 
13.            Remedies. If the Corporation incurs legal fees and other expenses
to enforce this Agreement and/or seek redress for any violation, Employee
promises and agrees to pay all costs, court costs, fees and expenses, including
reasonable attorneys' fees, incurred by the Corporation to enforce this
Agreement whether by an action to enforce specific performance or for damages
for Employee's breach or otherwise and/or recover and collect damages for any
violation, whether or not litigation is commenced.  This is in addition to and
not in lieu of any other remedies which the Corporation may have for any
violation of this Agreement.
 
14.            Payment of Taxes.  The Corporation may from time to time, in its
discretion, require Employee to pay to the Corporation (or a Subsidiary if
Employee is an employee of a Subsidiary) the amount that the Corporation deems
necessary to satisfy the Corporation's or its Subsidiary's current or future
obligation to withhold federal, state or local income or other taxes that
Employee incurs as a result of the Award.  With respect to any required tax
withholding, Employee may (a) direct the Corporation to withhold from the shares
of Stock to be issued to Employee the number of shares necessary to satisfy the
Corporation's obligation to withhold taxes, that determination to be based on
the shares' Fair Market Value at the time as of which such determination is
made; (b) deliver to the Corporation sufficient shares of Stock to satisfy the
Corporation's tax withholding obligations, based on the shares' Fair Market
Value at the time as of which such determination is made; or (c) deliver
sufficient cash to the Corporation to satisfy its tax withholding obligations. 
If Employee elects to use such a stock withholding feature, Employee must make
the election at the time and in the manner that the Corporation prescribes.  The
Corporation may, at its sole option, deny Employee's request to satisfy
withholding obligations through Stock instead of cash.  In the event the
Corporation subsequently determines that the aggregate Fair Market Value (as
determined above) of any shares of Stock withheld as payment of any tax
withholding obligation is insufficient to discharge that tax withholding
obligation, Employee shall pay to the Corporation, immediately upon the
Corporation's request, the amount of that deficiency.
 
15.            Disclosure of Trade Secrets and Other Proprietary Information;
Restrictive Covenants.
 
(a)            Employee acknowledges that Employee is bound by and will continue
to comply with the terms of the Confidentiality Agreement previously signed by
Employee in favor of the Corporation notwithstanding any facts or events
occurring prior to the date hereof.  The terms of the Confidentiality Agreement
are incorporated herein by reference. The Corporation will provide Employee with
valuable Confidential Information (as defined below) belonging to the
Corporation or its Subsidiaries above and beyond any Confidential Information
previously received by Employee and will associate Employee with the goodwill of
the Corporation or its Subsidiaries above and beyond any prior association of
Employee with that goodwill.  In return, Employee agrees never to disclose or
misuse Confidential Information, never to misuse such goodwill, and never to use
(other than for the benefit and on behalf of the Corporation or its
Subsidiaries) any Confidential Information, or reveal or disclose any of the
same to a third party.  To enforce Employee's promises in this regard, Employee
agrees to comply with the provisions of this Paragraph 15 and the provisions of
the Confidentiality Agreement.
7

--------------------------------------------------------------------------------

(b)            Without in any way limiting the foregoing, the Corporation hereby
makes a binding promise not conditioned upon continued employment to provide
Employee with Confidential Information. "Confidential Information" means any and
all confidential or proprietary information and materials, as well as all trade
secrets, belonging to the Corporation or its affiliated or associated persons or
entities (including the Subsidiaries, partners and investors and their
affiliated or associated persons), its customers, or other third parties who
furnished such information, materials, and/or trade secrets to the Corporation
with expectations of confidentiality.  Confidential Information includes,
without limitation, regardless of whether such information or material is
explicitly identified or marked as confidential or proprietary:  (i) technical
information of the Corporation, its affiliates, its customers or other third
parties, including computer programs, software, databases, know-how, formulae,
compositions, processes, discoveries, machines, inventions, designs,
developmental or experimental work, improvements, original works of authorship,
training programs and procedures, diagrams, charts, and similar items; (ii)
business information of the Corporation, its affiliates, its customers or other
third parties, including business plans, compensation data, sales data, customer
lists and information, supplier lists, prices and costs, credit information,
financial data, information regarding the skills, compensation and contact
information  of employees and contractors of the Corporation, and similar items;
(iii) information relating to future plans of the Corporation, its affiliates,
its customers or other third parties, including marketing strategies, pipeline
information sales plans, pending projects and proposals, research and
development efforts and strategies, and similar items; (iv) other valuable,
confidential information and trade secrets of the Corporation, its affiliates,
its customers or other third parties; and (v) any information or material that
grants an advantage over others in the industry by virtue of not being generally
known. In return, Employee agrees to the terms of this Agreement and in
particular the provisions of Paragraphs 15 and 16 of this Agreement.
 
(c)            Employee will at all times during the term of Employee's
employment with the Corporation and thereafter: (a) hold in strictest confidence
and use Employee's best efforts and the utmost diligence to protect and
safeguard the Confidential Information; and (b) not use, directly or indirectly
(except as may be required for Employee to perform Employee's duties for the
Corporation), or disclose to any person or entity any Confidential Information,
without the prior and specific written authorization of the Corporation.
 
(d)            Upon execution of this Agreement, the Corporation agrees to
associate Employee with the goodwill of the Corporation as an Employee of the
Corporation.  Employee agrees not to use Employee's association with the
Corporation's goodwill for the benefit of anyone other than the Corporation.
 
(e)            So as to enforce Employee's promises regarding Confidential
Information and the Corporation's goodwill and to protect the trade secrets,
employee relationships, and customer relationships and contacts of the
Corporation and its Subsidiaries, Employee agrees that during Employee's
employment with the Corporation or one of its Subsidiaries, and for the
twenty-four (24) month period immediately following the termination of
Employee's Service for any or no reason (twelve (12) months in the case of
paragraph (ii) below):
8

--------------------------------------------------------------------------------

(i)
directly or indirectly:  (A) solicit (or assist another in soliciting) any
Covered Client or Prospective Client for Competitive Products or Services, or
(B) provide (or assist another in providing) Competitive Products or Services to
any Covered Client or Prospective Client;

(ii)
directly or indirectly:  (A) recruit or encourage (or assist another in
recruiting or  encouraging) any employee, contractor, consultant, supplier, or
vendor of the Corporation to terminate his or her relationship with the
Corporation; or (B) engage, recruit or hire (or assist another in engaging,
recruiting or hiring) for employment or other personal service engagement any
employee, contractor, or consultant of the Corporation or any person who was an
employee, contractor, or consultant of the Corporation at any time during the
last twelve (12) months of Employee's employment with the Corporation;

(iii)
engage in a Competing Business anywhere within the Restricted Area;

(iv)
perform any Competitive Duties (as an employee, consultant or otherwise)
anywhere within the Restricted Area for any Competing Business; or

(v)
fail to abide by and comply with the restrictions on the use and disclosure of
Confidential Information and trade secrets contained herein or in any other
agreement now or hereafter entered into by the Employee with or for the benefit
of the Corporation and its Subsidiaries, including, but not limited to, the
Confidentiality Agreement.

(f)            For a period of twenty-four (24) months immediately following the
termination of Employee's employment, Employee promises to disclose (within
seven calendar days) to the Corporation in writing any employment, consulting,
or other service relationship Employee enters into after the termination of
Employee's Service.
 
(g)            As partial consideration for the granting of the Award hereunder,
Employee hereby agrees to keep confidential the specifics of the Award (i.e.,
the number of restricted Shares awarded and other non-public terms); except that
the specifics may be disclosed in confidence to Employee's spouse, tax and
financial advisors and to Employee's prospective employers in accordance with
Paragraph 16(b).
 
16.            Provisions Relating to the Restrictive Covenants.
 
(a)            Employee agrees that irreparable damage will result to the
Corporation in the event of the breach of any covenant contained herein and
Employee agrees that in the event of such breach, the Corporation shall be
entitled, in addition to other legal or equitable remedies and damages
available, to an injunction to restrain the violation of these covenants of
confidentiality and non-disclosure by Employee and all other persons acting for
or with Employee.  The Corporation shall have the right to secure injunctive
relief to enforce any breach or threatened breach of any provision of this
Agreement, without the necessity or requiring any bond to be posted to obtain
injunctive relief, and Employee waives any right to require that the Corporation
post a bond in any amount to secure any such injunctive relief of a temporary or
permanent nature.
9

--------------------------------------------------------------------------------

(b)            Employee acknowledges and agrees that the restrictions on
competition contained herein are reasonable, do not impose a greater restraint
than is necessary to protect the Confidential Information, goodwill, and other
legitimate business interests of the Corporation, and are not unduly burdensome
to Employee.  Employee expressly acknowledges that the Corporation competes
throughout North America (among other countries) and that the scope of these
limitations is reasonable and necessary for the protection of the Corporation's
Confidential Information, goodwill, and other legitimate business interests. 
Employee further agrees that these restrictions allow Employee an adequate
number and variety of employment alternatives, based on Employee's varied skills
and abilities.  Employee represents that Employee is willing and able to engage
in other employment not prohibited by this Agreement.  Employee warrants that
Employee is not violating any agreement to which Employee is a party, including
agreements related to previous employment, containing confidentiality,
non-compete or similar restrictive covenants by accepting employment with, or
otherwise performing services for, the Corporation.  Employee further warrants
that Employee is not the employee of any other person or entity.  Employee
agrees to provide a copy of this Agreement to any subsequent prospective
employer or user of Employee's services prior to Employee becoming employed or
providing services.  If Employee subsequently desires to pursue any opportunity
prohibited by the terms of this Agreement, Employee agrees to make written
request to the Corporation's most senior human resources officer for a
modification of the restrictions contained in this Agreement prior to pursuing
the opportunity, such request to include the name and address of the entity or
business concern involved (if any) and the title, nature, and duties of the
activity Employee wishes to pursue.  In the event a court of competent
jurisdiction determines that the geographic area, duration, or scope of any
restriction contained herein is unenforceable under applicable law, the
restriction shall not be terminated but shall be reformed and modified to such
lesser degree or extent required to render it valid and enforceable as will
grant the Corporation the maximum restriction on Employee's activities permitted
by applicable law in such circumstances.  Employee and the Corporation further
agree that the court shall reform the duration of the restrictions contained
herein by an amount of time equal to any period in which Employee is in breach
of said restrictions.
(c)            In the event the Employee violates any of the restrictions
contained in Paragraph 15, the period of time during which the restriction is in
effect shall automatically be extended for the period of time during which
Employee was in violation of that provision.
 
(d)            The restrictions set forth in Paragraph 15 continue in full force
and effect whether Employee's Service terminates with or without cause by
Employee or the Corporation, regardless of the reason why employment terminates,
and whether there is any change in any terms or conditions of Employee's
employment, any products or services offered or sold by the Corporation, any
compensation arrangement, or benefits provided to Employee, or any position,
duties or responsibilities held by Employee.
10

--------------------------------------------------------------------------------

(e)            In order to preserve the Corporation's rights under this
Agreement, the Corporation is authorized and has the right to inform any person
or business with whom Employee has entered into any business, contractual,
consulting or employment arrangement, or is negotiating or has contracted to do
so, of the existence of this Agreement, and the Corporation shall not be liable
for doing so.
 
17.            Corporation Property.
 
(a)            Any patents, inventions, discoveries, applications or processes
designed, devised, planned, applied, created, discovered or invented by Employee
during Employee's employment, regardless of when reduced to writing or practice,
which pertain to any aspect of the Corporation's or its Subsidiaries' or
affiliates' business as described above shall be the sole and absolute property
of the Corporation, and Employee shall promptly report the same to the
Corporation and promptly execute any and all documents that may from time to
time reasonably be requested by the Corporation to assure the Corporation the
full and complete ownership thereof.
 
(b)            All records, files, lists, including computer generated lists,
drawings, documents, equipment and similar items relating to the Corporation's
business which Employee shall prepare or receive from the Corporation shall
remain the Corporation's sole and exclusive property.  Upon termination of this
Agreement, or otherwise before then on request, Employee shall promptly return
to the Corporation all property of the Corporation in Employee's possession.
Employee further represents and agrees that Employee will not copy or cause to
be copied, print out or cause to be printed out any software, documents or other
materials originating with or belonging to the Corporation.  Employee
additionally represents that, upon termination of Employee's employment with the
Corporation or otherwise before then upon request, Employee will not retain in
Employee's possession any such software, documents or other materials.
 
18.            Right of the Corporation and Subsidiary to Terminate Service. 
Nothing contained in this Agreement shall confer upon Employee the right to
continue in the employment or other Service of the Corporation or any
Subsidiary, or interfere in any way with the rights of the Corporation or any
Subsidiary to terminate Employee's Service at any time.
 
19.            No Liability for Good Faith Determinations.  The Corporation, the
Committee and the members of the Board of Directors shall not be liable for any
act, omission or determination taken or made in good faith with respect to this
Agreement or the Restricted Shares granted hereunder.
 
20.            Amendment.  The Award may be amended by the Board of Directors or
by the Committee at any time (i) if the Board of Directors or the Committee
determines, in its sole discretion, that amendment is necessary or advisable in
light of any addition to or change in any federal or state tax law, federal or
state securities law or other law or regulation, which change occurs after the
Date of Grant and by its terms applies to the Award; or (ii) other than in the
circumstances described in clause (i) or provided in the Plan, with Employee's
consent.
11

--------------------------------------------------------------------------------

21.            Execution of Receipts and Releases.  Any payment of cash or any
issuance or transfer of shares of Stock or other property to Employee or to
Employee's legal representative, heir, legatee or distributee, in accordance
with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Corporation may
require Employee or Employee's legal representative, heir, legatee or
distributee, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form as the Corporation shall determine.
 
22.            No Guarantee of Interests.  The Board of Directors and the
Corporation do not guarantee the Stock of the Corporation from loss or
depreciation.
 
23.            Corporation Records.  Records of the Corporation or its
Subsidiaries regarding Employee's period of employment or other Service,
termination of Service and the reason therefor, leaves of absence, re-employment
and other matters shall be conclusive for all purposes hereunder, unless
determined by the Corporation or the Committee to be incorrect.
 
24.            Severability.  Except as is contemplated by Paragraph 16(b), if
any provision of this Agreement is held to be illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining provisions hereof,
but such provision shall be fully severable and this Agreement shall be
construed and enforced as if the illegal or invalid provision had never been
included herein.
 
25.            Notices.
 
(a)            Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail.  Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third Business Day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith.
The Corporation and Employee agree that any notices shall be given to the
Corporation or to Employee at the following address; provided that the
Corporation or Employee may change, at any time and from time to time, by
written notice to the other, the address which it or he or she had previously
specified for receiving notices.
 
Corporation or
Board of Directors:
Perficient, Inc.
555 Maryville Centre Dr., Suite 600
St Louis, MO 63141
Attn: Paul E. Martin, Chief Financial Officer
 
Holder:
At Employee's current address as shown below underneath Employee's signature, or
if not so shown, then as shown in the Corporation's records



12

--------------------------------------------------------------------------------

(b)            Any person entitled to notice hereunder may waive such notice.
 
26.            Headings. The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.
 
27.            Successors and Assigns; Assignment; Intended Beneficiaries.
Neither this Agreement, nor any of Employee's rights, powers, duties or
obligations hereunder, may be assigned by Employee.  This Agreement shall be
binding upon and inure to the benefit of Employee and Employee's heirs and legal
representatives and the Corporation and its successors and assigns.  Successors
of the Corporation shall include, without limitation, any corporation or
corporations acquiring, directly or indirectly, all or substantially all of the
assets of the Corporation, whether by merger, consolidation, purchase, lease or
otherwise, and such successor shall thereafter be deemed "the Corporation" for
the purpose hereof.  The Corporation shall have the right to assign this
Agreement to an affiliate or in connection with the sale of all or a portion of
its business or assets or otherwise by operation of law, and such assignment
shall not in any way release Employee from any of Employee's obligations under
this Agreement, nor preclude or limit the Corporation's right to enforce the
same.
 
28.            No Waiver By Action.  Any waiver or consent from the Corporation
respecting any term or provision of this Agreement or any other aspect of the
Employee's conduct or employment shall be effective only in the specific
instance and for the specific purpose for which given and shall not be deemed,
regardless of frequency given, to be a further or continuing waiver or consent. 
The failure or delay of the Corporation at any time or times to require
performance of, or to exercise any of its powers, rights or remedies with
respect to, any term or provision of this Agreement or any other aspect of the
Employee's conduct or employment in no manner (except as otherwise expressly
provided herein) shall affect the Corporation's right at a later time to enforce
any such term or provision.
 
29.            Counterparts; Missouri Governing Law. This Agreement may be
executed in two counterpart copies, each of which may be executed by one of the
parties hereto, but all of which, when taken together, shall constitute a single
agreement binding upon all of the parties hereto.  This Agreement and all other
aspects of the Employee's employment shall be governed by and construed and
interpreted in accordance with the internal laws of the State of Missouri
without reference to conflicts of law principles, or any rule or decision that
would defer to the substantive laws of another jurisdiction.
 
30.            Entire Agreement. This Agreement is in addition to, and does not
supersede or replace, the Confidentiality Agreement or any other award agreement
or any other agreement between the Corporation and Employee, and this Agreement
may be enforced on its own terms and without in any manner being altered,
amended, canceled, or superseded by any other such agreement. Likewise, any
other such agreement may be enforced without reference to this Agreement.
 
31.            Word Usage.  Words used in the masculine shall apply to the
feminine where applicable, and wherever the context of this Agreement dictates,
the plural shall be read as the singular and the singular as the plural.
13

--------------------------------------------------------------------------------

32.            Submission to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
FOR THE EASTERN DISTRICT OF MISSOURI OR THE COURTS OF THE STATE OF  MISSOURI
LOCATED IN THE COUNTY OF ST. LOUIS, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY'S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the Date of Grant first above written.


PERFICIENT, INC.




By:
                                                                                    
Paul E. Martin
Chief Financial Officer




ACKNOWLEDGED AND AGREED:




______________________________
[Employee]


Date: _________________________


Address:      ______________________
______________________
______________________








15